Harry W. Seibert, Jr., Esq. Village Attorney, Ballston Spa
You have asked whether a village may dissolve its police department and contract with the county for the sheriff to provide 24-hour a day police protection within the village.
The board of trustees of a village may abolish a police department established under section 8-800 of the Village Law by local law, subject to permissive referendum (Village Law, § 8-800).
The sheriff is the conservator of peace within the county (County Law, § 650). Traditionally, in many counties the sheriff provides road patrol services in those municipalities that do not have their own police forces. Typically, the cost of this service is assessed against all property taxpayers in the county.
In a previous opinion of this office, however, we concluded that a county may decide only to provide road patrol services to municipalities that contract for that service (1981 Op Atty Gen [Inf] 193). In that case, the level of service to a particular municipality can be determined under the provisions of the contract.
In the case of a sheriff who regularly provides road patrol in those municipalities without a police department, we have concluded that a municipality receiving this service may contract for additional protection beyond what is currently provided by the county under budgetary constraints (1981 Op Atty Gen [Inf] 232). The consideration under such a contract increases the sheriff's budget and the rest of the county is not burdened with the cost of additional services to a particular municipality within the county (ibid.). We emphasize, as we did in the two cited opinions of the Attorney General, that arrangements of this kind must be justified as a function of appropriate allocation of limited resources. Otherwise, law enforcement should be provided on the basis of need.
We conclude that a village may dissolve its police department and contract with the county for provision of police protection by the sheriff.